Exhibit 10.35

CONSENT UNDER REGISTRATION RIGHTS AGREEMENT

Cardica, Inc.
900 Saginaw Drive
Redwood City, CA 94063

Re: Consent Under Registration Rights Agreement

Ladies and Gentlemen:

Reference is made to that certain Registration Rights Agreement, dated
August 17, 2010, by and between Cardica, Inc. (the “Company”) and Intuitive
Surgical Operations, Inc. (“Intuitive”) (the “Rights Agreement”). All
capitalized terms used and not otherwise defined herein have the same meanings
given them in the Rights Agreement.

1. Section 6(d) of the Rights Agreement restricts the Company’s ability to file
registration statements covering the resale of the Company’s securities held
other than by a Holder, unless the Initial Registration Statement is or has been
filed with and declared effective by the Commission, unless consented to in
accordance with Section 6(d).

2. On or about the same date and time as the Company intends to file the Initial
Registration Statement, the Company intends to (a) register for resale by Aspire
Capital Fund, LLC (“Aspire”), shares of the Company’s Common Stock proposed to
be sold to Aspire in a financing transaction (the “Aspire Shares”), and (b) file
a shelf S-3 registration statement covering the sale of up to $40 million of the
Company’s Common Stock and/or warrants to purchase shares of the Company’s
Common Stock (the “Shelf Registration”).

3. By executing below, Intuitive, as the sole Holder under the Rights Agreement,
hereby consents to (a) the registration of the Aspire Shares either within the
Initial Registration Statement or in a separate registration statement, provided
that any such separate registration statement is filed with the Commission after
the Initial Registration Statement, and (b) the filing of the Shelf
Registration, in each case provided that the Initial Registration Statement is
filed before such registration statements (unless and to the extent that the
Aspire Shares are included in the Initial Registration Statement), and provided,
further, that the holder(s) of the Aspire Shares shall not have any registration
rights superior to those of the undersigned Holder.

4. Intuitive acknowledges and understands that the Company will proceed with
registering the Aspire Shares and filing the Shelf Registration in reliance upon
this consent.

[Remainder of Page Intentionally Left Blank]

Consent under Registration Rights Agreement



1



--------------------------------------------------------------------------------



 



AMENDMENT OF REGISTRATION RIGHTS

The undersigned has executed this Consent Under Registration Rights Agreement as
of December 13, 2010.

Very truly yours,

Intuitive Surgical Operations, Inc.

By: /s/ Marshall Mohr
Name: Marshall Mohr
Title: Sr. VP & CFO


Consent under Registration Rights Agreement



2